Exhibit 10.1 METASwarm (Hongkong) Ltd. xxx Beijing InfoSure Technology Ltd. xxx Software and Technology Licensed· Contract Date: 1 THIS CONTRACT is entered into on September 28,2006. (1) METASwarm (Hongkong) Ltd. (hereinafter "METASwarm HK" or "Licensor"), a domestic (non-foreign invested) company established under the Law of Hongkong Special Administration Region of China, with its registered address at Unit C, 11th Floor, Gaylord Commercial Building, 114-118 Lockhart Road, WanChai, Hongkong. and (2) Beijing InfoSure Technology Ltd. (hereinafter "BJ InfoSure" or "Licensee"), a domestic company established under the Law of the People's Republican of China ("China"), with its registered address at Room 708, Block A, Jia Hua Building, No.9 Shangdi Third Street, Haidian District, Beijing, China. The parties above, each a "Party" and collectively, the "Parties" WHEREAS (A) METASwarm Corporation (hereinafter "METASwarm Corp") owns Essurance™ system and related proprietary technologies, the most advanced Internet, communication and information management system which comprises of several US and International pending Patents; (B) METASwarm HK is the wholly owned subsidiary of METASwarm Corp., and is the exclusive licensee of METASwarm's Essurance™ system software and related proprietary technology in the Asia Pacific region, and is authorized to sub-license the right to any third parties; (C) Beijing BJ InfoSure desires to obtain an exclusive right to use Essurance™ system software and related technologies for Mainland China market to conduct related promotion, sales and providing services, as well as carry out product localization and development of local applications based on the system and technologies; (D) METASwarm HK is willing to grant an exclusive right for China market to BJ InfoSure to use METASwarm' s Essurance™ system software and related technologies in accordance with terms and conditions stipulated in this contract, and provide the software, related information and necessary technical trainings, as well as provide support to assist BJ InfoSure developing China market. It is agreed as follows 2 Clause 1 Definition 1.1 In this Contract: Essurance™ system software and related technologies means know-how and experiences, technology and technical information engaged in the internet, information supervision, control and management which related to Essurance™ system software and related technologies and Metaswarm owns or has the right to use and license as specified in Appendix 1.
